 Case 2:16-cr-00573-JS Document 50 Filed 05/24/19 Page 1 of 2 PageID #: 129


                       UNITED STATES PRETRIAL SERVICES AGENCY
                                Eastern District of New York

                                            MEMORANDUM                                 FI LE C
                                                                                    IN CLERK'S OFFICE
                                                                              U.S. Ol~TRICT COURT ttO,N,V,


 DATE:         May 24, 2019                                                   *      MAY 24 2019       *
 TO:           Honorable Joanna Seybert                                       LONG ISLAND OFFICE
               Senior U.S. District Judge
 RE:           ltzhak Hershko
               Docket No.: 16-cr-573
               Request for Modification of Release Conditions

  The above-listed defendant was arrested on November 9, 2016, in the Eastern District ofNew
. York and charged with Bank Fraud, in violation of 18 U.S.C. § 1344. On the same day, he
  stood present for Initial Appearance and Arraignment before Honorable Leonard D. Wexler
  and was released on a $250,000 secured bond with the following conditions: (1) Travel
  restricted to New York, New Jersey, Connecticut, Florida after receiving approval of Pretrial
  Services, (2) Surrender passport and do not apply for a new one, (3) Report to Pretrial Services
  as directed, (4) Random home and employment visits by Pretrial Services. The defendant
  entered a guilty plea before former U.S. District Judge Joseph Bianco on February 5, 2019;
  Sentencing is scheduled for September 19, 2019, before Your Honor.

 On April 3, 2019, a presentence interview was conducted, at which time the defendant
 disclosed to U.S. Probation Officer Greggory Giblin that he sporadically used marijuana since
 he was forty-five-years-old, but decided to stop using after enduring a car accident back in
 July of2018. On the same day of the presentence interview, he was drug tested; the test
 yielded a positive result for marijuana.

 The defendant met with Pretrial Services on April 30, 2019, for his monthly office visit.
 Upon inquiry, he claimed he had been using CBD oil that his doctor recommended he use to
 address severe pain back pain. After further questioning, the defendant admitted to smoking
 marijuana. He reported last using marijuana around the end of March. During this office
 visit, he agreed to partake in a voluntary drug test; the test returned positive for
 benzodiazepine (for which he has a valid prescription) and negative for marijuana.

 Based on the defendant's self-reported history of drug use along with the recent positive drug
 test, Pretrial Services is requesting that the current bail conditions be modified to include
 random drug testing and treatment as deemed necessary. We've attached an Order for Your
 Honor's convenience. If Your Honor has any questions or concerns, feel free to contact U.S.
 Pretrial Services Officer Donna Mackey at extension 6404.


Prepared by:     x2~\~ n(cu.C~Approvedby:-L:::.~'===±:=r1~-
                          Donna Mackey
                   U.S. Pretrial Services Officer
Case 2:16-cr-00573-JS Document 50 Filed 05/24/19 Page 2 of 2 PageID #: 130


Attachment
                                      RE:    Hershko, ltzhak
                               Docket No.:   16-cr-573




IT IS THE ORDER OF THE COURT THAT:


               g      The defendant's conditions of release be modified to include random
                      drug testing and treatment as deemed necessary


               D      No action with regard to the defendant's condition of release is to take
                      place at this time.


               D      Other:




SO ORDERED,




 onorable Joanna Seybert
Senior U.S. District Judge




cc:   Christopher Caffarone, U.S. Attorney's Office
      Stephen Scaring, Defense Counsel
